DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8, 10-15, 17-25 and 27 allowed.
3.	The closest relevant art is Gage (2006/0107636 A1) wherein Gage teaches an environmental air cleaning device (100 in Fig. 1) for a road vehicle (99), wherein the environmental air cleaning device (100) is configured to remove dust, particulate matter, and/or gases from environmental air (paragraphs 0002 & 0009), wherein the environmental air cleaning device (100) comprises one or more filter elements (400A & 400B in Fig. 4E, paragraph 0041), wherein the environmental air cleaning device (100) comprises a mounting device (paragraph 0010) configured to rigidly couple to a vehicle-side mounting device for roof loads.  Gage teaches the mounting device (paragraph 0025) of the environmental air cleaning device comprises at least one fastening element (paragraph 0010); one receiving housing (100 in Fig. 2, 410 in Fig. 4C) comprising at least an inlet opening (A2) and an outlet opening (B2), wherein the one or more filter elements (400A & 400B in Fig. 4C) are received in the at least one receiving housing (410), wherein the at least one receiving housing (410) is configured to connect by the mounting device of the environmental air cleaning device to the vehicle-side mounting device for roof load; two or more of the filter elements (400A & 400B in Fig. 4C), wherein the two or more of the filter elements are arranged adjacent to each other in a transverse vehicle direction or in a vertical vehicle direction; one or more flow 
4.	Claims 2-8, 10-15, 17-25 and 27 of this instant patent application differ from the disclosure of Gage in that the environmental air cleaning device comprises: one or more folded filter elements having at least one filter bellows of a single-layer or multi-layer filter medium for removing particles, the filter medium folded into a plurality of folds, the filter medium comprising cellulose or a synthetic fiber nonwoven; a receiving housing having: an inlet opening for receiving environmental air to be cleaned into an interior of the receiving housing, the inlet opening arranged at a first axial end of the receiving housing, an outlet opening for discharging cleaned air into the environment, arranged on an opposing second axial end of the receiving housing; a longitudinal axis extending through the receiving housing from the inlet opening to the outlet opening; a filter element receiving opening arranged in a lateral sidewall of the receiving housing, the filter element receiving opening sized to receive the one or more folded filter elements into the filter element receiving space of the receiving housing; and an openable flap or door arranged on and closing the filter element receiving opening of the receiving housing; the receiving housing further having an inlet side component selected from the set consisting of: a flow deflector guide vane arranged proximate to the inlet opening and projecting outwardly at a tilt angle > 0 relative to the longitudinal axis of the 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 05, 2021